Citation Nr: 1727939	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-06 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left leg and knee disability.

2. Entitlement to service connection for a back disability, to include as secondary to left leg and knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction over this case was subsequently transferred to the VARO in Montgomery, Alabama.

This matter was recently before the Board in April 2016 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for left leg and knee disability, and a low back disability, to include as secondary to his left leg and knee disability. For the reasons discussed below, there has not been substantial compliance with the April 2016 remand instructions. Therefore, another remand is required. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Pursuant to the Board's April 2016 remand, the Veteran was scheduled for a VA examination in June 2016. He failed to report for the examination, but was rescheduled and reported to an examination in July 2016.  

However, the July 2016 supplemental statement of the case (SSOC) was issued prior to the rescheduled examination and only addressed the Veteran's failure to report for the June 2016 examination in denying his claims. No SSOC was issued following the July 2016 examination, as required by 38 C.F.R. § 19.31 (2016). 

The July 2016 VA examination included that examiner's opinion that the Veteran's left leg or knee disability was "less than likely related to his military service." As rationale, the examiner noted she could "find no documentation of a left leg/knee condition. There is only documentation of a 'soft spot, left leg (3/15/72)?'"

That is incorrect. The April 2016 remand provided a pinpoint reference to documentation of a left leg injury and condition in the service treatment records (STRs). Additionally, the examiner did not explain why the soft spot in the Veteran's left leg is not evidence of an in service injury or whether it could be related to the Veteran's current left leg and knee disability. T

Because the premise of the examiner's opinion is inaccurate, another opinion is required. The VA examiner must consider the Veteran's competent report of symptoms treatment and injuries and may not rely on the absence of medical treatment or documentation in the record as the sole basis for a negative medical nexus opinion. As noted in the prior remand, service treatment records document left leg and knee complaints in March 1972, August 1972, and January 1973. 

The Veteran has consistently argued that his current back problems began as a result of an altered gait, which is related to his left leg and knee. The July 2016 examiner provided a positive opinion stating the "condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness." However, the examiner's rationale only states that "There is documentation of low back syndrome x 3 days" and "In November 1971, there is evidence of back pain on and off for months." The examiner did not address an April 1973 separation examination that included a normal clinical evaluation of the back and was silent for any pertinent defects or diagnoses or the contemporaneous Report of Medical History on which the Veteran checked "no" to whether he had recurrent back pain.  The examiner does not discuss how she reached her opinion, and there is no documented discussion with Veteran regarding the history of his claimed disability in the examination record or opinion that provides insight into why the examiner reached her opinion. Without the examiner providing how the nexus was established, the examination is inadequate and must be remanded for a supplemental opinion. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The July 2016 VA examination indicated that the Veteran had a diagnosis of spinal fusion, with no scars noted; however, there are no records in the file that document the Veteran underwent spinal fusion surgery. On remand, all pertinent treatment records should be obtained.

Finally, since additional evidence has been added to the record since the July 2016 SSOC it must be considered on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses of all medical care providers (private or VA) who have treated him for his back, left leg or knee since service. After securing the necessary releases, those records not already associated with the record should be obtained and associated with the record.

2. Contact the examiner who conducted the July 2016 examination, or another appropriate examiner, to obtain a supplemental medical opinion to determine the nature and likely etiology of the Veteran's left leg, knee and low back disabilities. Copies of all pertinent records should be made available to the examiner for review. 

If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for the examination. 

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Identify all currently diagnosed left leg, knee and low back conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left leg, knee and low back condition had its onset in or is otherwise related to the Veteran's active duty service?

The clinician should consider, and discuss as necessary, the Veteran's March 1972, August 1972, and January 1973 service treatment records documenting treatment of the knee and left leg.

(c) If the examiner finds that a back disability is not related to service, the examiner should address whether it is at least as likely as not that any currently diagnosed back disability is caused or aggravated by a left leg or knee disability. The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination. The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

The examiner should discuss and address the detailed history taken from the Veteran in the opinion. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of that finding.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




